—Appeal from a judgment of the Supreme Court (Monserrate, J.), entered August 7, 1992 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We find that Supreme Court properly denied petitioner’s application for a writ of habeas corpus. Petitioner’s allegations concerning his indictment could have been raised on direct appeal or by way of a CPL article 440 motion (see, People ex rel. Woodard v Berry, 143 AD2d 457, 458, lv denied 73 NY2d 705; People ex rel. Davis v Coombe, 97 AD2d 667). Further, the facts alleged by petitioner do not merit a departure from traditional orderly procedure (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.